 


110 HR 1661 IH: Federal Law Enforcement Pension Adjustment Equity Act of 2007
U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1661 
IN THE HOUSE OF REPRESENTATIVES 
 
March 22, 2007 
Mr. Van Hollen (for himself, Mr. Platts, Mr. Stupak, Mrs. Jo Ann Davis of Virginia, Mr. Moran of Virginia, and Mrs. Drake) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To amend the Law Enforcement Pay Equity Act of 2000 to permit certain annuitants of the retirement programs of the United States Park Police and United States Secret Service Uniformed Division to receive the adjustments in pension benefits to which such annuitants would otherwise be entitled as a result of the conversion of members of the United States Park Police and United States Secret Service Uniformed Division to a new salary schedule under the amendments made by such Act. 
 
 
1.Short titleThis Act may be cited as the Federal Law Enforcement Pension Adjustment Equity Act of 2007. 
2.Permitting adjustments in pension benefits for United States Park Police and United States Secret Service Uniformed Division annuitants for payments made in 2007 and subsequent years 
(a)In generalSection 905(f) of the Law Enforcement Pay Equity Act of 2000 (sec. 5–561.02(f), D.C. Official Code) is amended by striking the period at the end and inserting the following: , for any payment made prior to January 1, 2007.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect as if included in the enactment of the Law Enforcement Pay Equity Act of 2000. 
 
